Order entered August 14, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00382-CV

                    RICARDO MERCADO CARBAJAL, Appellant

                                           V.

                      ACCC GENERAL AGENCY INC., Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-14-09809

                                       ORDER
      We GRANT appellant’s August 12, 2015 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief by SEPTEMBER 9, 2015.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE